Title: To Alexander Hamilton from Charles W. Hare, 12 March 1799
From: Hare, Charles W.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 12 1799.
          
          I have the honor now to enclose to you the interrogatories to be put to the witnesses in Dr Osborne’s case. My ignorance of it’s merits may perhaps have omitted some which were necessary to it’s complete elucidation. If you however should not deem it improper Major Wilcocks has my consent to put any others which you approve of.
          I am Sir with the highest respect Your most obt. Servant
          
            C. W. Hare
          
          Major General Hamilton— 
        